DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims  8-14 recite "a computer readable storage medium”. A memorandum from Director Kappos was issued January 26, 2010 entitled "Subject Matter Eligibility of Computer Readable Media" hereinafter "Kappos 1/26/2010". According to "Kappos 1/26/2010", in the absence of a definition in the specification explicitly excluding transitory propagating/transmission type memory medium, the broadest reasonable interpretation of "a computer readable medium" is interpreted to include both "non-transitory tangible media" and "transitory propagating signals" medium where the latter renders the claim non-statutory. "Kappos 1/26/2010" directs the patent community to overcome 101 rejections of this nature by amending the claim language to add the limitation "non- transitory" to the claim, for example "processor readable non-transitory media".  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pacella et al. (US Pub. 20200201965 A1).

Pacella discloses the following limitations:

1. A computing device, comprising: a network interface to transmit and receive data; and a processor communicatively coupled to the network interface, the processor configured to: 
identify image data (para. 231-  For instance, live video or images of a person's face may be captured and iris of the person's eye may be used); 
identify eye data from the image data, wherein the eye data includes one or more of an eye movement of a user or a point of gaze of the user on a display (para. 254- depicts the concept of detecting liveness via tracking eye movement trajectory, according to an embodiment of the present teaching. To detect liveness of an iris, focus dots are generated with certain changing coordinates and projected to a screen. The person to be authenticated is directed to eye tracking the projected dots.); and 
determine whether to authenticate the user based on the one or more of the eye movement or the point of gaze (para. 254- The tracked eye movement trajectory is compared with the designed trajectory of the focus dots. If the tracked trajectory matches with the movement trajectory tracked, the person is considered to be live. The match does not need to be an exact match but certain degree of similarity between the two trajectories may be required.).

2. The computing device of claim 1, wherein the processor is further to: identify the point of gaze from the image data; and determine whether to authenticate the user based on a comparison of the point of gaze to a position on the display. (para. 260- a display screen on which focus dots may be displayed over time for the eye to follow or to display some instructions.)

3. The computing device of claim 1, wherein the processor is further to: identify facial data from the image data, wherein the facial data is associated with a facial expression of the user; and determine whether to authenticate the user based on the facial data. (para. 274- when the person makes a certain facial expression, certain signature facial features may be detected to confirm the expression. If a person winks his left eye, the shape of the left eye may change to a curve. If a person makes a happy face, both eyes may become more curved. In this illustrated embodiment, the mechanism disclosed herein for challenge based liveness detection may be used for both iris based liveness detection and for face based liveness detection.; para. 263- For example, a person to be authenticated may be asked to track focus dots displayed on a screen and to make a happy face)

4. The computing device of claim 3, wherein the processor is further to: determine whether to authenticate the user based on whether the facial data corresponds to an expected facial expression.(para. 276- or challenge of making a happy face, expected features for this challenge may include narrowed eyes with curved shapes. Such expected features may be retrieved by the challenge feature determiner 2630 based on the type of challenge to be used)

5. The computing device of claim 4, wherein the processor is further to: cause the display to present an image, wherein the image is to be associated with the expected facial expression.(Figs. 22D and 22E)

7. The computing device of claim 1, wherein the processor is further to: identify a path traced by the eye movement; and determine whether to authenticate the user based on a comparison of the path to an expected path.(para. 254- depicts the concept of detecting liveness via tracking eye movement trajectory, according to an embodiment of the present teaching. To detect liveness of an iris, focus dots are generated with certain changing coordinates and projected to a screen. The person to be authenticated is directed to eye tracking the projected dots. The movement of the eye of the person is tracked which forms a trajectory as shown in the grid in FIG. 11B. The tracked eye movement trajectory is compared with the designed trajectory of the focus dots.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pacella and further in view of Karmarkar et al. (US Pub. 20130044055 A1).

Regarding claim 6, Pacella does not specifically teach identify personal data associated with the user; cause the personal data to be presented to the user on the display at a display position; and authenticate the user based on the point of gaze and the display position. However, this concept is well known and used in the art as evidenced by Karmarkar (see paras. 36, 38) and therefore, one skilled in the art would have found it obvious to utilize it in Pacella as a simple alternative to achieve the desirable effect of using a user’s eye tracking to indicate familiarity with a known image for authentication.   

Regarding claims 15-20, the subject matter claimed pertain to method steps that correspond to the system elements of claims 1-7 and thus rejected for the same analysis.  Implementing the system would have necessitated carrying through the method steps as recited.    

Regarding claims 8-14, they merely recite a computer program that when executed, performs the functional steps of claims 1-7, and thus, rejected for the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433